UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-7794



WILLIAM LEWIS ALLEN,

                                           Petitioner - Appellant,

          versus


RALPH S. BEARDSLEY, Warden; ATTORNEY GENERAL
OF THE STATE OF SOUTH CAROLINA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Henry M. Herlong, Jr., District Judge.
(CA-95-3237-4-20)


Submitted:   August 28, 1997          Decided:   September 10, 1997


Before WILKINS, MICHAEL, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Lewis Allen, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)). We have

reviewed the record and the district court's opinion accepting the

recommendation of the magistrate judge and find no reversible
error. Accordingly, although we grant leave to proceed in forma

pauperis, we deny a certificate of probable cause to appeal and

dismiss the appeal on the reasoning of the district court. Allen v.
Beardsley, No. CA-95-3237-4-20 (D.S.C. Sept. 19, 1996). See Lindh

v. Murphy, 521 U.S. ___, 1997 WL 338568 (U.S. June 23, 1997) (No.

96-6298). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2